In re Lamb, Karen; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. 2008-4158; to the Court of Appeal, Third Circuit, No. CW 10-00043.
Granted. Because relator’s application to the court of appeal was filed within the deadline as extended by the trial court, the court of appeal erred in declining to consider the application. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the ruling of the court of appeal is vacated and set aside, and the application is remanded to the court of appeal for consideration on the merits.